Case 1:20-cv-00981-PLM-RSK ECF No. 51, PageID.454 Filed 02/23/21 Page 1 of 2




                UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF MICHIGAN
                     SOUTHERN DIVISION

ROBERT DAVIS,                              Case No. 20-cv-00981
       Plaintiff,                          Hon. Paul Maloney

v.

JOCELYN BENSON, in her official and individual capacities as the
Secretary of State, and
JANICE WINFREY, in her official and individual capacities as the
Detroit City Clerk,
DETROIT DEPARTMENT OF ELECTIONS, and
BRENDA GREEN, in her official capacity as the Highland Park City
Clerk,
           Defendants.
_________________________________________________________________/
ANDREW A. PATERSON (P18690)                HEATHER S. MEINGAST (P55439)
Attorney for Plaintiffs                    ERIK GRILL (P64713)
2893 E. Eisenhower Pkwy                    Assistant Attorneys General
Ann Arbor, MI 48108                        Attorneys for Defendant Benson
(248) 568-9712                             P.O. Box 30736
aap43@outlook.com                          Lansing, MI 48909
                                           (517) 335-7659
                                           meingasth@michigan.gov
                                           grille@michigan.gov

JAMES W. MCGINNIS (P29323)                 JAMES D. NOSEDA (P52563)
J W MCGINNIS LLC                           City of Detroit Law Department
Counsel for Defendant Green                Attorneys for Defendants Winfrey
23456 Southfield Rd.                       and Detroit Department of Elections
Southfield, MI 48075                       2 Woodward Ave, 5th Floor
(313) 446-9582                             Detroit, MI 48226
jwmlawoffices@sbcglobal.net                (313) 237-5032
                                           cunninghamp@detroitmi.gov
________________________________________________________________/
  STIPULATED ORDER DISMISSING WITHOUT PREJUDICE
  COUNTS I, II, III, AND IV AGAINST DEFENDANT JOCELYN
                             BENSON.

                                  Page 1 of 2
Case 1:20-cv-00981-PLM-RSK ECF No. 51, PageID.455 Filed 02/23/21 Page 2 of 2




     Upon Stipulation of Plaintiff and Defendant Jocelyn Benson, as

evidenced by the signatures of their respective counsel below, and the

Court being fully advised in the premises;

     IT IS HEREBY ORDERED that Counts I, II, III, and IV against

Defendant Jocelyn Benson as pled and alleged Plaintiff’s amended

complaint (ECF No. 19) are hereby dismissed without prejudice and

without costs to any party.

     IT IS SO ORDERED.

                                        /s/ Paul L. Maloney
                                      _____________________________
Dated: February 23, 2021
                                      PAUL L. MALONEY
                                      U.S. District Judge


STIPULATED AND AGEED TO AS TO FORM AND CONTENT:
/s/ ANDREW A. PATERSON                     /s/ ERIK GRILL (with permission)
ANDREW A. PATERSON (P18690)                HEATHER S. MEINGAST (P55439)
Attorney for Plaintiffs                    ERIK GRILL (P64713)
2893 E. Eisenhower Pkwy                    Assistant Attorneys General
Ann Arbor, MI 48108                        Attorneys for Defendant Benson
(248) 568-9712                             P.O. Box 30736
aap43@outlook.com                          Lansing, MI 48909
DATED: February 23, 2021                   (517) 335-7659
                                           meingasth@michigan.gov
                                           grille@michigan.gov
                                           DATED: February 23, 2021




                                  Page 2 of 2
